Title: From George Washington to Clement Biddle, 8 December 1779
From: Washington, George
To: Biddle, Clement


        
          Dear Sir
          Head Quarters Morris town 8th Decemr 1779.
        
        Our prospects, with regard to Grain Forage, are so very alarming, that I think it incumbent upon me to transmit the substance of the Reports of your different deputies to Congress—You will therefore be pleased to furnish me with such Extracts from the inclosed, as relate directly to the scarcity of Forage and the means which seem principally to occasion the want—I shall issue a general order this day directing all superfluous Horses to

be sent from Camp upon the terms mentioned in your letter to Genl Greene. I am &.
      